*569MEMORANDUM BT THE COURT
The plaintiff, who was a screen-wagon mail contractor in the city of Syracuse, N. Y., for the four-year period beginning July 1, 1921, sues for additional compensation for the carrying of an increased quantity of mail between the stations of the New York Central and the Delaware, Lacka-wanna &I Western Railroads, a distance of a quarter of a mile, for a period beginning August 16, 1921.
It is not questioned that the transportation of mails between these two points was a part of the service required by his contract. The claim arises because, beginning August *57016, 1921, the Post Office department established a new railway post office and rerouted mails so as to materially increase the quantity of mail to be transported between these two stations, that service, however, being only a portion of the service required under his contract.
The establishing of this new railway- post office and the rerouting of mails so as to require a transfer at Syracuse of an additional quantity of mail was but one of those changes which the Post Office Department is frequently making to expedite the transportation of the mails and to cover which there were provisions in all contracts such as those found in the contract of the plaintiff and incorporated in the stipulation of the parties, filed herein, and made the findings of the court.
These provisions so plainly cover the additional service sued for herein as to justify the assumption that this claim would not have been made but for the Freund case, 260 TJ. S. 60, on which plaintiff relies.
That case and this are so widely apart that the one can not be regarded as sustaining the claim in the other. In the Frewui ease the failure to complete the new post office in St. Louis necessitated a substituted service widely different from that contemplated, as will clearly appear from a reading of the opinion in which it is referred to as a “ substituted ” service, “ an entirely new task,” etc., and in which the findings of this court are quoted from at length to show how widely different in character the substituted service was from that contemplated. No such conditions existed in this case. There was admittedly no change in the character of the service but simply an increase in the quantity of mail moved between two points between which mails were required by the contract to be transported.
Attention should be called to the fact that while it is said that verbal complaints were made almost immediately to the postmaster at Syracuse and afterwards to the superintendent of Railway Mail Service at New York, there was no protest made to the Post' Office Department until October 16, 1923, more than two years after the change was made imposing the additional burden.